Per Curiam:

The judgments of which A. T. Bennett, as trustee, complains were rendered upon findings made by the court upon the evidence given and admissions made upon the trials.
Motions for new trials were filed and denied, but these rulings are not assigned as error in the petition in error; therefore no question arising upon the trial of the causes can be considered by this court. (Binns v. Adams, 54 Kan. 615; Gas Co. v. Dooley, 73 Kan. 758.)
In the brief the errors complained of are thus specified: (1) The finding against A. T. Bennett, trustee, and rendering judgment thereon; (2) the absence of evidence to support the finding; (3) the refusal to set aside garnishment of the funds belonging to A. T. Bennett, trustee; (4) overruling the motions for a new trial.
All these except the fourth are errors of law occurring on the trial. (Struthers v. Fuller, 45 Kan. 735; *438Cogshall v. Spurry, 47 Kan. 448; Giles v. Austin, 54 Kan. 616.)
The fourth specification can not be treated as an amendment of the petition in error, nor can such an amendment be allowed, because the specification was not filed in this court until after the expiration of one year from the date of the judgment. (Crawford v. K. C. Ft. S. & G. Rld. Co., 45 Kan. 474; Cogshall v. Spurry, supra.)
The right to the fund garnisheed depended upon facts found by the court, upon the. trial, and can not be reviewed here for the reasons already stated — it was a question arising upon the trial.
The judgment in each case is affirmed.